IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 


NO. PD-0289-11

RAYMOND LEE BATES, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS
HARRIS COUNTY


Per curiam.

O P I N I O N 


Appellant was convicted of making a false statement to obtain property or credit and was
sentenced to confinement for five years.  The Court of Appeals affirmed the conviction.
Bates v. State, (Tex. App. -- Houston [14th], No. 14-09-00862-CR, delivered December
7, 2010).  Appellant's redrawn petition for discretionary review was dismissed as
untimely filed on August 24, 2011.  Appellant has filed a motion for rehearing requesting
reinstatement of his petition so that it will be considered by this Court.  Appellant's
motion for rehearing is granted.  His petition filed in this Court on August 5, 2011, is
reinstated as of September 21, 2011 and will be considered in accord with Tex.R.App.P.
68.  Appellant must file copies of his petition for discretionary review with this Court
within 14 days of the date of this opinion.  See Tex.R.App.P. 9.3(b). 
 

Delivered September 21, 2011
Do not publish